Citation Nr: 0635857	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran had active service from December 1976 until 
August 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for migraine headaches and assigned an initial 
compensable evaluation of 10 percent effective to the date 
following release from active duty, September 1, 1998.  The 
Board has rephrased the issue on the title page to better 
reflect the medical evidence of record and to reflect that 
this is an initial rating claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (When an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating.).


FINDING OF FACT

The veteran's migraine headache disability more closely 
approximates that consisting of characteristic prostrating 
attacks averaging not more than one in two months over the 
last several months.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.24a, Diagnostic 
Code (DC) 8100 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
determination.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

The veteran's service-connected migraine headaches have been 
rated under DC 8100.  Under DC 8100, a 10 percent rating is 
assigned with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is assigned with characteristic prostrating attacks 
occurring on an average of once a month over last several 
months.  The highest or 50 percent rating may be assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124, DC 8100. 

The veteran complains of suffering from migraine headaches 
since 1986.  The veteran's service medical records noted that 
she complained of having headaches two to three times per 
week.  See Service Medical Record (Apr. 1996).  Her May 1998 
Retirement examination also noted that she suffered from 
frequent/severe migraine headaches.  But see Service Medical 
Record (June 1994) (noting that the veteran suffered from 
frequent/severe headaches that were thought to be sinus 
related).  Medical evidence dated April 1999, June 1999, and 
January 2000 indicated that the veteran complained of having 
migraine attacks either two to three times a week or every 
two weeks.  The last VA exam was conducted on May 15, 2000.  
The veteran complained of having debilatating migraines off 
and on lasting from hours to days.  The examiner stated that 
the veteran's diagnosis was as follows: "Migraines.  
Subjective is the veteran's history and use medications 
consistent with treatment of migraines...The veteran is 
retired.  Subjectively, she has pain on climbing stairs and 
is completely debilitated during migraine attacks."  

A January 2003 clinic record noted the absence of verbal and 
non-verbal indicators of pain, headaches, and visual 
disturbances, and a December 2005 clinic record noted that 
the veteran's migraines were stable. 

In March 2006, the Board remanded the case for a VA 
examination to determine the severity of the veteran's 
service-connected disability.  The veteran was scheduled for 
an examination on May 16, 2006, for which she did not report.  
The veteran was re-scheduled for a second examination on June 
8, 2006, for which she also did not report.  The veteran was 
notified of the scheduled examinations by certified letters 
on each occasion, and she has not provided any reason for 
missing the two scheduled examinations.

After reviewing the totality of the evidence of record, the 
Board is left with the impression that the headaches do not 
actually result in characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months so as to warrant an increased evaluation of 30 percent 
disabling.  The most recent medical evidence shows that the 
veteran's migraines are stable.  Attempts were made to obtain 
VA examinations which may have provided evidence to support 
her claim for a higher rating, but she failed to report for 
those examinations.  The Board will not speculate as to what 
those examinations might have shown.  As a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether her symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence in support of a higher evaluation 
for migraine headaches.  Thus, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating for migraine headaches, and therefore, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because this is an appeal from the initial rating for the 
migraine headache disability, the Board has considered 
whether "staged" ratings are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability and, 
therefore, does not support the assignment of a staged rating 
for the headache disability.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Jan. 2002, Oct. 2002).  As such, VA fulfilled 
its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  She has been told what 
she must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See also Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).  In a May 2006 letter, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches is denied. 



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


